DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "seemingly" in claims 1, 10, and 17 is a relative term which renders the claim indefinite.  The term "seemingly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be For instance, the term “seemingly” is not clearly defined in mete and bound, e.g., just a visual guess without comprehensive.

Dependent claims 2-9, 11-16, and 18-20 are dependent upon the rejected claims 1, 10, and 17, respectively.
 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Multi-Factors Ageing Condition Inspection and Lifetime Prediction for Low Voltage Fuse”, Jie Shi (referred hereafter Shi).
Referring to claim 1, Shi et al. disclose a thermal-mechanical fatigue monitoring system (Abstract) comprising:
an electrical conductor (e.g., fuses – Figure 1) having a cold resistance (e.g., Tables III & IV) and a non-linear resistance (Figure 2) when connected to an energized electrical power system (e.g., “Accuracy of lifetime evaluation depended on accurate test current, adequate sample space and minimized test intervals. The accelerated ageing test could provide accurate test current for a group of testing fuses in series, inspect the on/off conditions of every fuses, short the broken individual and resume power supply automatically.” -  page 1228, A. Accelerated Ageing Test section); and
Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
As to claim 2, Shi et al. disclose a thermal-mechanical fatigue monitoring system (Abstract), wherein the electrical conductor is a fuse element (Figure 1; page 1228, A. Accelerated Ageing Test section). 
Referring to claim 3, Shi et al. disclose a thermal-mechanical fatigue monitoring system (Abstract), wherein the controller is further configured to estimate the service life consumed or the remaining service life of the fuse element based on an input temperature differential, a mean temperature of the fuse element, and the cold resistance of the fuse element (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
As to claim 4, Shi et al. disclose a thermal-mechanical fatigue monitoring system (Abstract), wherein the controller is further configured to estimate the service life consumed or the remaining service life of the fuse element in the energized electrical power system utilizing at least one regression model (pages 1229-1230, B. Parameter Estimating and Lifetime Predicting section; Table V) based on the input temperature differential, the mean temperature of the fuse element, and the cold resistance of the fuse element (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
Referring to claim 5, Shi et al. disclose a thermal-mechanical fatigue monitoring system (Abstract), wherein the controller is configured to wirelessly communicate at least one of the cold resistance of the fuse element, the input temperature differential, the mean temperature of the fuse element, and the estimated service life consumed or estimated remaining service life of the electrical fuse (e.g., “Accuracy of lifetime evaluation depended on accurate test current, adequate sample space and minimized test intervals. The accelerated ageing test could provide accurate test current for a group of testing fuses in series, inspect the on/off conditions of every fuses, short the broken individual and resume power supply automatically.” -  page 1228, A. Accelerated Ageing Test section; pages 1229-1230, V. Example section; Tables I-IV). 
As to claim 6, Shi et al. disclose a thermal-mechanical fatigue monitoring system (Abstract), wherein the controller is configured to identify a type of fault (e.g., “Electromigration was the transport of material caused by the gradual movement of ions in a conductor due to the momentum transfer between conducting electrons and diffusing metal atoms.  The effect is important wherever high direct current densities were used.  Electromigration caused several different kinds of failure in narrow interconnection.  The most familiar was the void failure along the length of the line (called internal failure), which led to overheating.  Thermal energy could promote the electromigration and quicken the void failure.” – page 1228, III, Lifetime Model of Fusible Element: 1st para.) in the electrical power system based on at least one of the input temperature differential, the mean temperature of the fuse element, and the estimated service life consumed or remaining service life of the electrical fuse (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section).
Referring to claim 7, Shi et al. disclose a thermal-mechanical fatigue monitoring system (Abstract), wherein the controller is further configured to estimate a B5 service life consumed or remaining service life of the fuse element, a B50 service life consumed or remaining service life of the fuse element, or a B95 service life consumed or remaining service life of the fuse element, wherein the B5 remaining service life represents a service life that the fuse element has a 95% probability of reaching, wherein the B50 remaining service life represents a service life that the fuse element has a 50% probability of reaching, and wherein the B95 remaining service life represents a service life that the fuse element has a 5% probability of reaching (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
As to claim 8, Shi et al. disclose a thermal-mechanical fatigue monitoring system (Abstract), wherein the service life consumed or remaining service life of the fuse element is measured in thermal cycles of the fuse element, current cycles of the fuse element, or duration of energized use of the fuse element (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
Referring to claim 9, Shi et al. disclose a thermal-mechanical fatigue monitoring system (Abstract), wherein the controller is configured to estimate the fuse element temperature in real-Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
As to claim 10, Shi et al. disclose an electrical conductor service life estimation system for monitoring thermal-mechanical fatigue (Abstract), the system comprising:
an electrical fuse including a housing, first and second terminal elements (e.g., fuses – Figure 1), and a fuse element having a cold resistance (e.g., Tables III & IV) and a non-linear resistance (Figure 2) when connected to an electrical power system (e.g., “Accuracy of lifetime evaluation depended on accurate test current, adequate sample space and minimized test intervals. The accelerated ageing test could provide accurate test current for a group of testing fuses in series, inspect the on/off conditions of every fuses, short the broken individual and resume power supply automatically.” -  page 1228, A. Accelerated Ageing Test section);
a controller receiving, in real-time while the electrical fuse is connected to an energized power system producing seemingly random cyclic current loads, a fuse element temperature input and operable to estimate a consumed service life or a remaining service life of the electrical fuse in the energized electrical power system over a period of time based on the temperature input (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section); and
wherein the estimated consumed service life or remaining service life of the electrical fuse is based on an input temperature differential, a mean temperature of the input fuse element, and the cold resistance of the fuse element (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
Referring to claim 11, Shi et al. disclose an electrical conductor service life estimation system for monitoring thermal-mechanical fatigue (Abstract), wherein the controller is further configured to estimate the consumed service life or remaining service life of the electrical fuse in the energized electrical power system utilizing at least one regression model (pages 1229-1230, B. Parameter Estimating and Lifetime Predicting section; Table V) based on the input temperature differential, the mean temperature of the fuse element, and the cold resistance of the fuse element Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
As to claim 12, Shi et al. disclose an electrical conductor service life estimation system for monitoring thermal-mechanical fatigue (Abstract), wherein the controller is configured to wirelessly communicate at least one of the cold resistance of the fuse, the input temperature differential, the mean temperature of the fuse element, and the estimated consumed service life or remaining service life of the electrical fuse (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
Referring to claim 13, Shi et al. disclose an electrical conductor service life estimation system for monitoring thermal-mechanical fatigue (Abstract), wherein the controller is configured to identify a type of fault (e.g., “Electromigration was the transport of material caused by the gradual movement of ions in a conductor due to the momentum transfer between conducting electrons and diffusing metal atoms.  The effect is important wherever high direct current densities were used.  Electromigration caused several different kinds of failure in narrow interconnection.  The most familiar was the void failure along the length of the line (called internal failure), which led to overheating.  Thermal energy could promote the electromigration and quicken the void failure.” – page 1228, III, Lifetime Model of Fusible Element: 1st para.) in the electrical power system based on at least one of the input temperature differential, the mean temperature of the fuse element, and the estimated consumed service life or remaining service life of the electrical fuse (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
As to claim 14, Shi et al. disclose an electrical conductor service life estimation system for monitoring thermal-mechanical fatigue (Abstract), wherein the controller is further configured to estimate at least one of a B5 consumed service life or remaining service life of the fuse, a B50 consumed service life or remaining service life of the fuse, and a B95 consumed service life or remaining service life of the fuse, wherein the B5 remaining service life represents a service life that the electrical fuse has a 95% probability of reaching, wherein the B50 remaining service life represents a service life that the electrical fuse has a 50% probability of reaching, and wherein the B95 remaining service life represents a service life that the electrical fuse has a 5% probability of reaching (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
claim 15, Shi et al. disclose an electrical conductor service life estimation system for monitoring thermal-mechanical fatigue (Abstract), wherein the estimated consumed service life or remaining service life of the electrical fuse is measured in at least one of thermal cycles of the fuse element, current cycles of the fuse element, and duration of energized use of the fuse element (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section).
As to claim 16, Shi et al. disclose an electrical conductor service life estimation system for monitoring thermal-mechanical fatigue (Abstract), wherein the controller is configured to estimate fuse element temperatures based on current flow through the electrical fuse (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
Referring to claim 17, Shi et al. disclose a method of estimating a consumed service life or a remaining service life of monitored electrical conductor in an energized electrical power system (Abstract);
receiving a real-time temperature input for the monitored electrical conductor (Table I) while connected to the energized electrical power system producing seemingly random cyclic current loads (e.g., “Accuracy of lifetime evaluation depended on accurate test current, adequate sample space and minimized test intervals. The accelerated ageing test could provide accurate test current for a group of testing fuses in series, inspect the on/off conditions of every fuses, short the broken individual and resume power supply automatically.” -  page 1228, A. Accelerated Ageing Test section); and
estimating the consumed service life or the remaining service life of the conductor based on at least the cold resistance of the electrical conductor and the received real-time temperature input over a period of time (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
As to claim 18, Shi et al. disclose a method of estimating a consumed service life or a remaining service life of monitored electrical conductor in an energized electrical power system (Abstract), wherein the monitored electrical conductor is a fuse element (Figure 1; page 1228, A. Accelerated Ageing Test section).
claim 19, Shi et al. disclose a method of estimating a consumed service life or a remaining service life of monitored electrical conductor in an energized electrical power system (Abstract), wherein estimating the consumed service life or the remaining service life of the electrical conductor comprises estimating the consumed service life or the service life of the fuse element based on a differential of input fuse element temperatures, a mean temperature of the input fuse element temperatures, and the cold resistance of the fuse element (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
As to claim 20, Shi et al. disclose a method of estimating a consumed service life or a remaining service life of monitored electrical conductor in an energized electrical power system (Abstract) further comprising estimating consumed service life or the remaining service life of the fuse element in the energized electrical power system over time utilizing at least one regression model (pages 1229-1230, B. Parameter Estimating and Lifetime Predicting section; Table V) based on the differential of input fuse element temperatures, the mean temperature of the input fuse element temperatures, and the cold resistance of the fuse element (Tables I-IV; pages 1228-1229, IV. Lifetime Test and Evaluation System section; pages 1229-1230, V. Example section). 
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Note: in regard to Applicant’s Remarks filed on 02/04/2021, Examiner’s position is:

	a) In reviewing PTO-892 (Notice of Reference Cited) mailed on 05 October 2020 indicating the original CN 101915887B (Shi) and the English translate enclosed/attached.
	b) Applicant’s Remarks is based on the link (Google link) provided by Applicant without a copy of reference for record. 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864